Citation Nr: 9923673	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for impairment of the 
left knee.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


REMAND

The veteran had active service from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In her July 1998 substantive appeal the veteran requested an 
opportunity to present sworn testimony before a traveling 
Member of the Board of Veterans' Appeals.  Accordingly, as an 
appellant is entitled to a hearing if one is requested, 38 
C.F.R. § 20.700(a) (1998), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until she is otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


